Citation Nr: 0314260	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to August 26, 1991, 
for a grant of dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney at 
Law




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968; he died on March [redacted]
, 1977.  The appellant is 
his surviving spouse.

This matter arises from a June 1999 decision rendered by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota, that granted 
the appellant DIC benefits effective August 26, 1991, but not 
earlier.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

On September 18, 2001, the Board denied the appellant the 
benefit sought on appeal.  The appellant then appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a joint motion to remand and to stay 
proceedings dated December 24, 2002, the appellant and the 
Secretary of Veterans Affairs moved to have the Board's 
September 18, 2001, determination vacated and remanded for 
further action and adjudication.  By Court order dated 
December 27, 2002, the joint motion for remand was granted, 
the Board's September 18, 2001, decision was vacated, and the 
matter was remanded for readjudication pursuant to 
38 U.S.C.A. § 7252(a) (West 1991).

The appellant's attorney recently raised the additional issue 
of whether there was 


clear and unmistakable error (CUE) in the RO's April 1977 and 
July 1984 rating decisions that originally denied the 
appellant DIC benefits.  That issue has not been developed or 
certified for appeal.  See 38 U.S.C.A. § 7105 (West 1991).  
Nor is it "inextricably intertwined" with the issue now on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As such, it is referred to the RO for all action 
deemed necessary. 


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
that eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant and her attorney 
of any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate her claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For urposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.   



This matter arises from a claim filed prior to the effective 
date of the VCAA.  It was certified to the Board for review 
in January 2003.  The record does not show that the RO 
provided notice to the claimant and her attorney of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Nor has the RO addressed how the VCAA was satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate 


with the claims files any medical records 
identified which have not been secured 
previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform her 
and her attorney of this and ask them to 
provide a copy of the outstanding medical 
records.  

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  This should include 
consideration of the question of whether 
there was CUE in the RO's rating 
decisions rendered in April 1977 and July 
1984.  

5.  If the benefit sought on appeal is 
not granted, both the appellant and her 
attorney should be furnished a 
supplemental statement of the case.  This 
should include, but not necessarily be 
limited to, the laws and regulations 
governing a claim of CUE.  The appellant 
and her attorney should be advised that a 
timely substantive appeal must be filed 
regarding any issue not already on 
appeal.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is 


both to comply with the Court's order and to accord the 
appellant due process of 
law.  The Board intimates no opinion regarding the final 
disposition of the claim.  The appellant need take no action 
unless so informed.  The appellant also is free to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




